DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This in response to the communications filed on 30 June 2021.
2.  Claims 1-6 are pending in the application.
3.  Claims 1-3, 5 and 6 have been rejected.
4.  Claim 4 has been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) file don 09 February 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzagatte et al US 2017/0346810 A1 (hereinafter Mazzagatte) in view of Handy Bosma et al U.S. Patent No. 10,778,792 B1 (hereinafter Handy).
As to claim 1, Mazzagatte discloses an information processing apparatus comprising: 
at least one processor configured to [0054], 
when in a notification of the agreement terms to the user who is to use services, in a case where, after a login on a first service (i.e. logging into first service) [0021], a second service different from the first service is logged in without a login operation of the user by using authentication information on the first service in order to transition from the first service to the second service (i.e. logging into the second service, first and second service do not need to be aware of each other) [0024]. 
Mazzagatte does not teach a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service.  Mazzagatte does not teach not notify an agreement term on the second service to the user if the agreement term on the second service is identical in the log to an agreement term notified on the first service.  Mazzagatte does not teach notify the agreement term on the second service to the user if the agreement term on the second service is different in the log from the agreement term notified on the first service.  
Handy teaches a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service (i.e. agreements stored in database) [column 4, lines 48-62].  Handy teaches not notify an agreement term on the second service to the user if the agreement term on the second service is identical in the log to an agreement term notified on the first service (i.e. does not display based on established standard terms of service) [column 10, lines 29-43].  Handy teaches notify the agreement term on the second service to the user if the agreement term on the second service is different in the log from the agreement term notified on the first service (i.e. informing the user) [column 10, lines 62-65].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazzagatte so that there would have been a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service.  If the agreement term on the second service was identical in the log to an agreement term notified on the first service then it would not have notified an agreement term on the second service to the user.  It would have notified the agreement term on the second service to the user if the agreement term on the second service was different in the log from the agreement term notified on the first service.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazzagatte by the teaching of Handy because it helps track user behavior [column 1, lines 25-35].
As to claim 5, Mazzagatte discloses an information processing apparatus comprising: 
at least one processor configured to [0054], 
when in a notification of the agreement terms to the user who is to use services, in a case where, after a login on a first service (i.e. logging into first service) [0021], a second service different from the first service is enabled to be logged in without a login operation of the user by using authentication information on the first service in order to transition from the first service to the second service (i.e. logging into the second service, first and second service do not need to be aware of each other) [0024], 
log out of the first service [0024], and 
when logging in the second service [0024]. 
Mazzagatte does not teach a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service.  Mazzagatte does not teach not notify an agreement term on the second service to the user if the agreement term on the second service is identical in the log to an agreement term notified on the first service.  Mazzagatte does not teach notify the agreement term on the second service to the user if the agreement term on the second service is different in the log from the agreement term notified on the first service.  
Handy teaches a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service (i.e. agreements stored in database) [column 4, lines 48-62].  Handy teaches not notify an agreement term on the second service to the user if the agreement term on the second service is identical in the log to an agreement term notified on the first service (i.e. does not display based on established standard terms of service) [column 10, lines 29-43].  Handy teaches notify the agreement term on the second service to the user if the agreement term on the second service is different in the log from the agreement term notified on the first service (i.e. informing the user) [column 10, lines 62-65].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazzagatte so that there would have been a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service.  If the agreement term on the second service was identical in the log to an agreement term notified on the first service then it would not have notified an agreement term on the second service to the user.  It would have notified the agreement term on the second service to the user if the agreement term on the second service was different in the log from the agreement term notified on the first service.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazzagatte by the teaching of Handy because it helps track user behavior [column 1, lines 25-35].
As to claim 6, Mazzagatte discloses a non-transitory computer readable medium storing a program causing a computer including a memory and at least one processor to execute a process for processing information, the memory storing a log of an agreement term notified on each login of a user and an agreement term on each service, the process comprising: 
when in a notification of the agreement terms to the user who is to use services, in a case where, after a login on a first service (i.e. logging into first service) [0021], a second service different from the first service is logged in without a login operation of the user by using authentication information on the first service in order to transition from the first service to the second service (i.e. logging into the second service, first and second service do not need to be aware of each other) [0024].
Mazzagatte does not teach a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service.  Mazzagatte does not teach not notify an agreement term on the second service to the user if the agreement term on the second service is identical in the log to an agreement term notified on the first service.  Mazzagatte does not teach notify the agreement term on the second service to the user if the agreement term on the second service is different in the log from the agreement term notified on the first service.  
Handy teaches a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service (i.e. agreements stored in database) [column 4, lines 48-62].  Handy teaches not notify an agreement term on the second service to the user if the agreement term on the second service is identical in the log to an agreement term notified on the first service (i.e. does not display based on established standard terms of service) [column 10, lines 29-43].  Handy teaches notify the agreement term on the second service to the user if the agreement term on the second service is different in the log from the agreement term notified on the first service (i.e. informing the user) [column 10, lines 62-65].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazzagatte so that there would have been a memory storing a log of an agreement term notified on each login of a user and an agreement term on each service.  If the agreement term on the second service was identical in the log to an agreement term notified on the first service then it would not have notified an agreement term on the second service to the user.  It would have notified the agreement term on the second service to the user if the agreement term on the second service was different in the log from the agreement term notified on the first service.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Mazzagatte by the teaching of Handy because it helps track user behavior [column 1, lines 25-35].
7.  Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzagatte et al US 2017/0346810 A1 (hereinafter Mazzagatte) and Handy Bosma et al U.S. Patent No. 10,778,792 B1 (hereinafter Handy) as applied to claim 1 above, and further in view of Guenther U.S. Patent No. 10,037,424 B1.
As to claim 2, the Mazzagatte-Handy combination does not teach the information processing apparatus according to claim 1, wherein the processor is configured to delete the log on the memory when a session of using the first service and/or the second service ends.  
Guenther teaches that the processor is configured to delete the log on the memory when a session of using the first service and/or the second service ends (i.e. data stored locally in memory is deleted at the end of a session) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Mazzagatte-Handy combination so that the processor would have been configured to delete the log on the memory when a session of using the first service and/or the second service ended.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Mazzagatte-Handy combination by the teaching of Guenther because it helps protect customer data after a session has concluded [column 1, lines 6-25].
8.  Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzagatte et al US 2017/0346810 A1 (hereinafter Mazzagatte) and Handy Bosma et al U.S. Patent No. 10,778,792 B1 (hereinafter Handy) as applied to claim 1 above, and further in view of Narayanaswami et al US 2021/0271649 A1 (hereinafter Narayanaswami).
As to claim 3, the Mazzagatte-Handy combination does not teach the information processing apparatus according to claim 1, wherein the processor is configured to notify the agreement term on the second service to the user as long as a predetermined time period has elapsed between a notification of the agreement term on the first service and the transition to the second service and even if the agreement term on the second service is identical to the agreement term notified on the first service.  
Narayanaswami teaches that the processor is configured to notify the agreement term on the second service to the user as long as a predetermined time period has elapsed between a notification of the agreement term on the first service and the transition to the second service and even if the agreement term on the second service is identical to the agreement term notified on the first service (i.e. notifying new terms of contract after existing contract has expired) [0110].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Mazzagatte-Handy combination so that the processor would have been configured to notify the agreement term on the second service to the user as long as a predetermined time period had elapsed between a notification of the agreement term on the first service and the transition to the second service and even if the agreement term on the second service was identical to the agreement term notified on the first service.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Mazzagatte-Handy combination by the teaching of Narayanaswami because it provides for automating the contracts [0006].
Allowable Subject Matter
9.  Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art does not disclose, teach or fairly suggest the information processing apparatus according to claim 3, wherein the processor is configured to, when the agreement term notified on the first service is to be notified, notify the agreement term notified on the first service to the user in a notification form different from a notification form of the notification term notified on the second service.  
Relevant Prior Art
10.  The following references have been considered relevant by the examiner:
A.  Shahid et al US 2018/0332122 A1 directed to transitioning communication sessions across services [abstract].
B.  Gupta US 2021/0185046 A1 directed to data privacy, and more particularly to data sharing permissions [0001]. 
C.  Young US 2021/0160897 A1 directed to determining a weighted sum of service level agreement violations within a coverage area associated with a network node [abstract].
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492